Fourth Court of Appeals
                                        San Antonio, Texas

                                               JUDGMENT
                                            No. 04-14-00101-CR

                                            The STATE of Texas,
                                                 Appellant

                                                        v.

                                          Irma Claudio GARCIA,
                                                 Appellee

                     From the 144th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2012CR8677
                     The Honorable Andrew Wyatt Carruthers, Judge Presiding 1

    BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE BARNARD

        In accordance with this court’s opinion of this date, the trial court’s order is AFFIRMED.

        SIGNED February 4, 2015.


                                                         _____________________________
                                                         Marialyn Barnard, Justice




1
  The Honorable Lorina Rummel is the presiding judge of the 144th District Court, Bexar County, Texas. However,
the order granting the motion to suppress which is at issue in this appeal was signed by the Honorable Andrew Wyatt
Carruthers, the judge of the Magistrate Court, Bexar County, Texas.